Appeal by the defendant from a judgment of the Supreme Court, Kings County (Curci, J.), rendered June 13, 1995, convicting him of robbery in the second degree (two counts) and grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
*315Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contention is without merit. Mangano, P. J., Bracken, Rosenblatt and Miller, JJ., concur.